Citation Nr: 9900706	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-38 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the reduction in the rating of the residuals of a 
fractured right femur from 10 percent to noncompensable (0 
percent), effective April 19, 1993, was proper.  

2.  Entitlement to service connection for a low back disorder 
claimed as secondary to the veterans service-connected right 
leg disabilities.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1957 to August 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in reducing the 
disability rating for residuals of the fractured right femur 
from 10 percent to noncompensable.  He asserts that the 
evidence continues to show shortening of the leg and 
disability that warrants a compensable rating. The veteran 
also maintains that he has developed a low back disability 
secondary to service-connected disabilities of the right 
lower extremity. A favorable disposition is requested. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence of record does not support the reduction in the 
evaluation of the residuals of the fractured right femur from 
10 percent to noncompensable, and that service-connection for 
lumbosacral strain with degenerative arthritis is warranted.    


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  A reduction of the disability rating for residuals of a 
fractured right femur from 10 percent to noncompensable was 
accomplished in an August 1993 rating decision, effective 
April 19, 1993.  

3.  The medical evidence shows that the veteran has right leg 
pain and continued overriding of the fragments of the 
fractured right femur, as shown by X-ray.

4.  Service-connected disabilities of the right lower 
extremity contributed to the development of lumbosacral 
strain with degenerative arthritis. 



CONCLUSIONS OF LAW

1.  The criteria for the reduction of the 10 percent 
disability rating for residuals of a fractured right femur 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.1, 4.2, 4.3, 4.10, 
4.71a, Diagnostic Code 5255 (1998).

2.  Lumbosacral strain with degenerative arthritis is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.310 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

The claims folder revealed that the veteran underwent VA 
examinations for purposes of disability evaluation in May 
1974 and August 1974.  The examinations included physical 
examination and X-rays of the right lower extremity.  Gait 
was normal.  There was no deformity of the femur.  There was 
one-quarter inch shortening of the right lower extremity.  X-
rays showed a healed fracture of the midshaft of the femur 
with overriding of the fragments

The RO granted service connection for various disabilities in 
a July 1974 rating decision.  Traumatic arthritis as a 
residual of a fracture of the right malleolus and the right 
subtalar joint was assigned a 10 percent disability rating.  
Residuals of a fractured right femur were found to be 0 
percent disabling (noncompensable).  

In a September 1974 rating decision, the RO also granted 
service connection for residuals of a right knee injury, 
assigning a 10 percent disability rating.  In addition, the 
RO assigned a 10 percent rating for residuals of a fractured 
right femur, effective from April 2, 1974.  

In November 1992, the RO received correspondence from the 
veteran, indicating that he sought service connection for a 
back disorder claimed as caused by the service-connected 
right leg disabilities.  

In April 1993, the veteran underwent a VA examination.  He 
reported having some right leg pain, as well as problems with 
the right knee and ankle.  Examination of the right leg 
showed no shortening or deformity of the femur.  X-rays 
showed an old, healed fracture of the midshaft of the femur 
with overriding and displacement of the fracture fragments, 
but with generally good alignment.

In an August 1993 rating decision, the RO reduced the rating 
for the residuals of the fractured right femur from 10 
percent to noncompensable effective April 19, 1993, the date 
of the VA examination.  The veteran timely appealed that 
decision.    


Analysis

Disability ratings are determined by applying the criteria 
set forth in VAs Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.    

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veterans disability.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In this case, the disability from residuals of the fractured 
right femur was rated by analogy to Diagnostic Code (Code) 
5255, impairment of the femur.  38 C.F.R. § 4.71a.  Under 
Code 5255, a 10 percent rating is assigned when there is 
malunion of the femur with slight knee or hip disability.  
Where, as here, the rating schedule does not provide a 0 
percent rating, a 0 percent is assigned if the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.   

The Board notes that, in the July 1998 rating decision, the 
RO listed the right femur disability as rated by analogy to 
Code 5275, shortening of the lower extremity.  Heretofore the 
right femur disability was always rated by analogy to Code 
5255.  

If a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the RO must issue a rating 
proposing the reduction and setting forth all material facts 
and reasons.  38 C.F.R. § 3.105(e).    

Ratings on account of diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record warrants the conclusion that sustained improvement 
has been demonstrated. Moreover, although material 
improvement in the physical or mental condition is clearly 
reflected it should be considered whether the evidence makes 
it reasonably certain that the improvement will be maintained 
under the ordinary conditions of life. 38 C.F.R. § 3.344(a). 
The provisions of paragraph (a) apply to ratings which have 
continued for five (5) years or more. 38 C.F.R. § 3.344(c). 

When the issue is whether the RO is justified in reducing a 
veteran's protected rating, the Board is required to 
establish, by a preponderance of the evidence and in 
compliance with 38 C.F.R. 3.344(a), that a rating reduction 
is warranted. Where a veteran's rating is reduced without 
observing applicable laws and regulations, such a rating is 
void ab initio. Brown v. Brown, 5 Vet.App. 413 (1993)

38 C.F.R. § 3.344(a) provides:	It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history. 
. . . Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, . . . will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated. 
. . . Moreover, though material improvement in the physical 
or mental condition is clearly reflected the rating agency 
will be considered [sic] whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life. 

In Brown, the Court held that when the issue is whether the 
RO is justified in reducing a veteran's protected rating, the 
BVA is required to establish, by a preponderance of evidence 
and in compliance with 38 C.F.R. § 3.344(a), that a rating 
reduction is warranted. Kitchens v. Brown, 7 Vet.App. 320 
(1995).

The Board finds that the April 1993 VA examination on which 
the rating reduction was based is as full and complete as the 
1974 examinations on which the 10 percent rating was 
originally assigned.  38 C.F.R. § 3.344(a).  Each examination 
included physical examination of the right leg with measuring 
and right leg X-rays.  There is no obvious deficiency of the 
latter VA examination.  

However, in the final analysis, the Board finds that the 
reduction to a noncompensable rating was not proper.  The 10 
percent disability rating for the fractured right femur was 
in effect for slightly more than 19 years.  The April 1993 VA 
examination revealed subjective reports of right leg pain and 
X-rays that continued to show overriding and displacement of 
the fragments of the femur.  The Board acknowledges that the 
April 1993 examination did not show shortening of the right 
leg which itself would warrant a compensable evaluation.  
However, the RO did not rate the disability according to 
shortening of the lower extremity as provided by Code 5275, 
but rather rated the disability as impairment of the femur 
under Code 5255. On examination in April 1993, the veteran 
complained of right leg pain, and X-rays showed an old, 
healed fracture of the midshaft of the femur with overriding 
and displacement of the fracture fragments. Resolving doubt 
in the veterans favor, the Board finds that material 
improvement of the residuals of the fractured right femur 
were not demonstrated which would warrant reduction of the 
longstanding rating.  Therefore, the preponderance of the 
evidence does not support the reduction in the evaluation of 
the residuals of the fractured right femur.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Code 
5255.


Service-connection  Low Back Disability

As a preliminary matter, the Board finds that the veterans 
claim for service connection for lumbosacral strain is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  Therefore, VA has a duty to assist the veteran in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, secondary service connection may be established 
when there is aggravation of a veterans non-service 
connected condition that is proximately due to or the result 
of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  In those circumstances, compensation is allowable 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App.  448.

Here, the veteran has averred that his current low back 
disability, lumbosacral strain with degenerative arthritis, 
is related to the service-connected right leg disabilities. A 
review of the record discloses that the veteran was examined 
by VA in September 1996, and in March and December 1997. In 
September 1996, the VA examiner opined that the veterans 
altered gait in combination with his original injury in 
service could certainly account for his low back pain. 
Following the December 1997 examination, the examiner was 
specifically asked about the claimed secondary relationship. 
In April 1998, he responded by stating that, in effect, the 
current low back disability was, in part, proximately due to 
or the result of the service-connected disabilities.  
Resolving the benefit of the doubt in the veterans favor, 
service connection therefore is in order for lumbosacral 
strain with degenerative arthritis on a secondary basis. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Allen.   


ORDER

Service connection for lumbosacral strain with degenerative 
arthritis is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, reinstatement of the 10 percent disability 
rating for residuals of a fractured right femur is granted.
 


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).

- 2 -
